Citation Nr: 0123773	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  96-19 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date, prior to October 31, 1991, 
for service connection for residuals of a left knee injury 
with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Clayte Binion, Esq.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
May 1968.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.

The veteran brought a timely appeal to the United States 
Court of Appeals for Veterans Claims (the Court) from a 
February 3, 1998 decision of the Board that, in pertinent 
part, denied entitlement to an effective date, prior to 
October 31, 1991, for a grant of service connection for a 
left knee disability.  The Court vacated the February 3, 1998 
Board decision on this issue, and remanded the case for 
another decision taking into account matters raised in its 
order.  The Board in November 1999 advised the veteran and 
his representative of the opportunity to submit additional 
evidence and argument in support of the appeal.

After the veteran's appeal in this matter to the United 
States Court of Appeals for the Federal Circuit was 
dismissed, the Board in May 2000 once again advised the 
veteran and his representative of the opportunity to submit 
additional evidence and argument in support of the appeal.  
In August 2000, the Board received additional written 
argument from the representative.  The veteran in August 2000 
advised the Board that he did not have any additional 
evidence to submit. 

In September 15, 2000 the Board denied entitlement to an 
effective date, prior to October 31, 1991, for a grant of 
service connection for a left knee disability.  The veteran 
brought a timely appeal to the Court.  The Court in April 
2001 vacated the September 15, 2000 Board decision and 
remanded the case to the Board for another decision taking 
into account matters raised in its order. 

The Board in August 2001 advised the appellant's counsel of 
the opportunity to submit additional evidence and argument in 
support of the appeal.  In September 2001, the Board received 
additional written argument from appellant's counsel.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The thorough development of the claim takes on additional 
importance in light of a significant change in the law during 
the pendency of this appeal that is applicable to the matter 
being considered.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The joint motion 
of the parties for remand noted the criteria for providing 
notice, developing evidence and deciding benefit claims had 
been fundamentally altered as a result of the VCAA.  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000), 
38 U.S.C.A. § 5107 note Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991) as applicable.  The VA recently published final 
regulations to implement the statutory changes.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3,159 and 3.326(a)).

A remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law 
and implementing regulations.  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  

The appellant's attorney in September 2001 requested that the 
claim be referred to the RO for the notices and evidentiary 
development required by the VCAA.  Appellant's attorney 
argued that since he did not have the claims file, or a copy 
of it, he was unable to submit argument.  He asserted that 
the appellant would be prejudiced if the Board determined in 
the first instance that the VCAA had been complied with since 
it would deprive the appellant of procedural rights of 
administrative review.  Further, he argued that such a 
determination would contravene the fair process that is 
required in the non-adversarial, pro-claimant VA adjudication 
process.  The veteran's attorney argued that without review 
of the claims file, a decision could not be made concerning 
the submission of additional evidence or argument in support 
of the claim, or a request for a hearing.

The Board observes that the theory of grave procedural error, 
not discussed in the joint motion of the parties, could be 
raised in a brief or other pleading on the question of 
entitlement to an earlier effective date.  This nonstatutory 
means to obtain review of a previously denied claim would 
render prior RO or Board decisions not final for purposes of 
direct appeal.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999); Simmons v. West, 14 Vet. App. 84, 91 (2000), and Tetro 
v. Gober, 14 Vet. App. 100 (2000).

In a fee agreement the appellant signed in September 2000, 
there is no provision stating that direct contact with the 
client by VA is not authorized regarding the fee agreement or 
the nature of representation. 


In view of the applicable legal precedent mentioned above, as 
applied to the facts of this appeal, the case is remanded for 
the following action:

1.  The RO should insure that all 
communications with the appellant 
necessary to the development required by 
this remand are accomplished in 
accordance with the provisions for 
claimant contacts in effect and as 
expressly provided for in the veteran's 
representation agreement.

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

In this regard, the RO should contact the 
veteran, through his representative, and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for al medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment of residuals of a 
left knee injury with traumatic arthritis.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  If the RO 
is unable to obtain any of the relevant 
records sought, it shall notify the 
appellant that it has been unable to 
obtain such records by identifying the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action to be 
taken with respect to the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A(b)(2), 
5107) (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)). 

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review any 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and 
the VCAA and if they are not, the RO 
should implement corrective procedures.  

The RO is advised that where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
an effective date earlier than October 31, 
1991, for service connection for residuals 
of a left knee injury with traumatic 
arthritis, which should include a 
discussion of grave procedural error as 
applicable.

If the benefits sought on appeal are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable laws and 
regulations considered relevant to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


